Exhibit 10.29

 

ARMSTRONG

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

The Armstrong Nonqualified Deferred Compensation Plan (the “Plan”) was
established by the Retirement Committee of Armstrong World Industries, Inc.
effective January 1, 2005.

 

The Plan is a nonqualified deferred compensation plan for a select group of
management or highly compensated employees and nonemployee directors. The Plan
is intended to meet the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, to achieve deferral of taxation until deferred amounts
are distributed in accordance with the terms of the Plan.

 

1. DEFINITIONS

 

1.1 “Account” shall mean an account established on the books of the Company for
the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.

 

1.2 “Administrator” shall mean the Retirement Committee of the Company.

 

1.3 “Beneficiary” means the person or persons, trust or other entity designated
in writing by a Participant to receive payments under the Plan upon the death of
a Participant.

 

1.4 “Board” means the Board of Directors of the Company.

 

1.5 “Bonus” means any discretionary performance-based cash bonuses paid for
services with the Company.

 

1.6 “Change in Control” means the first to occur of any of the following events:
(i) a Change in Ownership of the Corporation, (ii) a Change in Effective Control
of the Corporation or (iii) a Change in the Ownership of a Substantial Portion
of the Assets of the Corporation.

 

(a) A “Change in Ownership” of the Corporation occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Corporation.

 

(b) A “Change in Effective Control” of the Corporation occurs on the date that
either:

 

(i) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 35 percent or more of the total voting power of the stock of the
Corporation; or

 

(ii) a majority of members of the Corporation’s board of directors is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s board of directors
prior to the date of the appointment or election.



--------------------------------------------------------------------------------

(c) A “Change in the Ownership of a Substantial Portion of the Assets of the
Corporation” occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12 month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Corporation that have a total gross fair market value equal to or more
than 40 percent of the total gross fair market value of all of the assets of the
Corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
There is no Change in Control event under this Section 1.6(c) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.

 

The determination of whether a Change in Control event has occurred will be made
in accordance with the requirements of Code Section 409A and the guidance issued
thereunder. The foregoing definition of Change in Control shall exclude the
occurrence of the date(s) on which (i) the Chapter 11 Plan of Reorganization of
the Company shall become effective and (ii) the creation by the Company of the
Asbestos Personal Injury Trust.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.8 “Corporation” shall mean Armstrong Holdings, Inc. or any successor by
merger, purchase or otherwise.

 

1.9 “Company” shall mean Armstrong World Industries, Inc. and any other
subsidiary corporation controlled by the Corporation that adopts this Plan with
the permission of the Administrator.

 

1.10 “Compensation” shall mean:

 

(a) for an employee Participant, Compensation shall include:

 

(i) for purposes of deferral of Compensation under Section 3, a Participant’s
annual base salary and any actual bonus payable under the Participant’s
employing Company’s annual bonus plan received by the employee for services with
such Company and,

 

(ii) for purposes of determining the Restoration Matching Credits under
Section 4.1, in addition to the amounts under Section 1.10(a)(i) above, amounts
allocated, if any, to a Participant’s account under the Bonus Replacement
Retirement Plan of Armstrong World Industries, Inc.

 

(b) for a nonemployee director Participant, Compensation shall include payments
to the director of regularly scheduled cash compensation.

 

1.11 “Director Deferrals” means the deferrals elected by the Participant
pursuant to Section 3.3.

 

1.12 “Director Deferral Account” means the Account with is maintained with
respect to the Director Deferral credits of the Participant and any hypothetical
earnings or losses thereon.

 

1.13 “Effective Date” means January 1, 2005.

 

1.14 “Excess Compensation” means the Participant’s Compensation for the Plan
Year in excess of 12.5 times the Code Section 402(g) limit in effect for such
Plan Year



--------------------------------------------------------------------------------

1.15 “Investment Funds” shall mean the investment alternatives made available by
the Administrator from time to time under the Plan.

 

1.16 “Participant” shall be each nonemployee director and employee who has been
selected for participation by the Administrator, who satisfies all conditions of
eligibility.

 

1.17 “Plan” means the Armstrong Nonqualified Deferred Compensation Plan, the
Plan set forth herein, as amended from time to time.

 

1.18 “Plan Year” means a 12-consecutive month period commencing January 1st and
ending on the following December 31st.

 

1.19 “Qualified Plan” means the Savings and Investment Plan of Armstrong World
Industries, Inc. and any successor plan thereto.

 

1.20 “Restoration Bonus Deferrals” means the deferrals elected by the
Participant pursuant to Section 3.2.

 

1.21 “Restoration Deferral Account” means the Account which is maintained with
respect to the Restoration Salary Deferrals and Restoration Bonus Deferrals of
the Participant and any hypothetical earnings or losses thereon.

 

1.22 “Restoration Matching Credits” means the credits allocated to the
Participant pursuant to Section 4.1.

 

1.23 “Restoration Matching Account” means the Account which is maintained with
respect to the Restoration Matching Credits of the Participant and any
hypothetical earnings or losses thereon.

 

1.24 “Restoration Salary Deferrals” means the deferrals elected by the
Participant pursuant to Section 3.1.

 

1.25 “Retirement Supplement Credits” means the credits allocated to the
Participant pursuant to Section 4.2.

 

1.26 “Retirement Supplement Account” means the Account which is maintained with
respect to the Retirement Supplement Credits of the Participant and any
hypothetical earnings or losses thereon.

 

1.27 “Termination” means a Participant’s termination of employment with the
Company or termination of board service in the case of a nonemployee director.

 

1.28 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

1.29 “Valuation Date” means any day on which the New York Stock Exchange or any
successor to its business is open for trading.



--------------------------------------------------------------------------------

2. ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility for Participation: Participation in the Plan is limited to those
individuals who have been selected for participation by the Administrator. No
individual shall be eligible for selection unless he/she meets one or more of
the following criteria:

 

(a) To be eligible to make Restoration Salary Deferrals or Restoration Bonus
Deferrals for a Plan Year:

 

(i) the individual must be a management employee in a position Grade 15 or
higher as of the September 1st prior to the Plan Year or, for the Plan Year in
which an individual is first hired by or transferred to a Company, the
individual must be hired or transferred to a position that is Grade 15 or higher
(individuals previously employed by a participating Company who are promoted to
a position Grade 15 or higher must be in the eligible position as of the
September 1 prior to the Plan Year to participate for that Plan Year), and

 

(ii) the individual must earn Compensation for the Plan Year in excess of 12.5
times the Code Section 402(g) limit in effect for such Plan Year.

 

(b) To be eligible to make Director Deferrals for a Plan Year, the individual
must be a nonemployee director of the Corporation as of the December 1st prior
to the Plan Year and be authorized to participate in the Plan by the Nominating
and Governance Committee of the board of the Corporation.

 

(c) To be eligible to receive Restoration Matching Credits, the employee
Participants must make a Restoration Salary Deferral election or a Restoration
Bonus Deferral election for the Plan Year and must not be actively accruing any
benefit under the Retirement Income Plan for Employees of Armstrong World
Industries, Inc.

 

(d) To be eligible to receive Retirement Supplement Credits, the individual must
be a management employee in a position Grade 15 or higher as of his or her
crediting date and have been designated to receive Retirement Supplement Credits
by the Administrator.

 

2.2 Commencement of Participation: Each Participant shall be provided an
opportunity to designate irrevocably, prior to each Plan Year (or, in the
Participant’s first year of eligibility, within 30 days following the date the
Participant became eligible), his or her elections pursuant to Article 3. Any
such designation must be made in the manner authorized by the Administrator and
must be accompanied by, as applicable:

 

(a) an irrevocable authorization for the Company to make regular deductions to
cover the amount of such deferrals elected pursuant to Section 3.1 or
Section 3.3;

 

(b) an irrevocable authorization to defer receipt of a percentage of future
Bonus amounts for any year as elected under Section 3.2;

 

(c) an investment election with respect to each of the Participant’s Accounts as
provided under Section 5.3;

 

(d) a designation of Beneficiary; and



--------------------------------------------------------------------------------

(e) a designation as to the form and timing of the distribution of each of the
Participant’s Accounts as provided under Sections 6.1 and 6.2.

 

2.3 Cessation of Participation: A Participant shall cease to be an active
Participant on the earliest of:

 

(a) the date on which the Plan terminates, or

 

(b) the date on which he or she ceases to be eligible to participate in the Plan
under Section 2.1.

 

A former active Participant will be deemed a Participant for all purposes except
with respect to the right to make deferrals, as long as he or she maintains a
Participant Account.

 

3. DEFERRAL OF COMPENSATION

 

3.1 Restoration Salary Deferrals: Each Participant eligible to make Restoration
Salary Deferrals may authorize the Company by which he or she is employed, in
the manner described in Section 2.2, to have Restoration Salary Deferrals made
on his or her behalf. Such election shall apply to the Participant’s Excess
Compensation attributable to services performed in the Plan Year subsequent to
the election. Such Restoration Salary Deferrals shall be a stated percentage of
the Participant’s Excess Compensation, up to 8 percent as designated by the
Participant. A Participant’s annual election to make a Restoration Salary
Deferral shall be irrevocable for such calendar year. A Participant must make a
new election in each calendar year to make a Restoration Salary Deferral for the
subsequent calendar year.

 

3.2 Restoration Bonus Deferrals: Notwithstanding deferrals made under
Section 3.1, by December 31 of each year or such earlier date as the
Administrator may determine, each Participant eligible to make Restoration Bonus
Deferrals may authorize the Company by which he or she is employed, in the
manner described in Section 2.2, to defer a percentage of his or her Bonus that
is Excess Compensation that would otherwise be payable for services performed in
the twelve-month period beginning on the January 1 immediately following such
December 31. Such Restoration Bonus Deferrals shall be a stated percentage of
the Participant’s Excess Compensation, up to 8 percent as designated by the
Participant. A Participant’s annual election to defer a Bonus that is based on
services performed over the 12 month calendar year period may be changed up to
June 30 in the year such Bonus is earned, but thereafter shall be irrevocable
for such calendar year. A Participant must make a new election in each calendar
year to defer a Bonus for the subsequent calendar year.

 

3.3 Director Deferrals: Each Participant eligible to make Director Deferrals may
authorize the Company, in the manner described in Section 2.2, to have Director
Deferrals made on his or her behalf. Such election shall apply to the
Participant’s Compensation attributable to services performed in the Plan Year
subsequent to the election. Such Director Deferrals shall be a stated whole
percentage of the Participant’s Compensation, up to 100 percent as designated by
the Participant. A Participant must make a new election in each calendar year to
make Director Deferrals for the subsequent calendar year.

 

3.4 First Year of Eligibility: In the case of the first year in which a
Participant becomes eligible to participate in the Plan, such Participant’s
election with respect to Sections 3.1 or 3.3 may be made with respect to
services to be performed subsequent to the election within 30 days following the
date the Participant becomes eligible to participate in the Plan.



--------------------------------------------------------------------------------

4. EMPLOYER CONTRIBUTIONS

 

4.1 Restoration Matching Credits: For each pay period that the employee
Participant makes Restoration Salary Deferrals and/or Restoration Bonus
Deferrals, the Company shall make Restoration Matching Credits on behalf of each
Participant eligible for Restoration Matching Credits in an amount equal to 100%
of the first 4% and 50% of the next 4% of the Participant’s Restoration Salary
Deferrals and Restoration Bonus Deferrals for such pay period. Such Restoration
Matching Credits shall be fully vested at the same time as the Participant’s
matching contributions under the Qualified Plan.

 

4.2 Retirement Supplement Credits: The Company shall make Retirement Supplement
Credits to the Retirement Supplement Account in the manner and at such time as
determined by the Administrator. Retirement Supplement Credits shall be fully
vested at the same time as the Participant’s matching contributions under the
Qualified Plan.

 

5. INVESTMENT OF CONTRIBUTION

 

5.1 Establishment of Accounts: The Company shall establish Accounts for each
Participant, but only to the extent the Participant has amounts to be allocated
to such Account:

 

(a) a Restoration Deferral Account to which shall be credited the Participant’s
Restoration Salary Deferrals and Restoration Bonus Deferrals and any deemed
earnings and losses credited thereto;

 

(b) a Director Deferral Account to which shall be credited the Participant’s
Director Deferrals and any deemed earnings and losses credited thereto.

 

(c) a Restoration Matching Account to which shall be credited the Participant’s
Restoration Matching Credits and any deemed earnings and losses credited
thereto.

 

(d) a Retirement Supplement Account to which shall be credited the Participant’s
Retirement Supplement Credits and any deemed earnings and losses credited
thereto.

 

Each Participant shall receive periodic statements (no less frequently than
quarterly) reflecting the balances in his or her Participant Accounts.

 

5.2 Obligation of the Company: Individual benefits under the Plan are payable as
they become due solely from the general assets of the Company. To the extent a
Participant, or any person, acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any general creditor of
the Company. Neither this Plan, nor any action taken pursuant to the terms of
this Plan, shall be considered to create a fiduciary relationship between the
Company and the Participant, or any other persons, or to require the
establishment of a trust in which the assets are beyond the claims of any
general creditor of the Company.

 

5.3 Establishment of Investment Funds: The Administrator will establish multiple
deemed Investment Funds which will be maintained for the purpose of determining
the investment return to be credited to each Participant’s Accounts. The
Administrator may change the number, identity or composition of the Investment
Funds from time to time. Each Participant will indicate the Investment Funds
based on which amounts allocated in accordance with Articles 3 and 4 are to be
adjusted. Each Participant’s Accounts will be increased or decreased by the net
amount of investment earnings or losses that it would have achieved had it
actually been invested in the deemed investments. The Company is not required to
purchase or hold any of the deemed investments. Investment Fund elections must
be made in a minimum of 1% increments and in such manner as the Administrator
will specify. A Participant may make separate



--------------------------------------------------------------------------------

Investment Fund elections with respect to each Account (as applicable) set forth
in Section 5.1. A Participant may change his or her Investment Fund election
periodically in the manner provided by the Administrator. Any such change shall
become effective as soon as administratively practicable following the date the
Administrator receives notice of such change in the form prescribed by the
Administrator.

 

5.4 Crediting Investment Results: No less frequently than as of each Valuation
Date, each Participant Account will be increased or decreased to reflect
investment results. Each Participant Account will be credited with the
investment return of the Investment Funds in which the Participant elected to be
deemed to participate. The credited investment return is intended to reflect the
actual performance of the Investment Funds net of any applicable investment
management fees or administrative expenses determined by the Administrator.
Notwithstanding the above, the amount of any payment of Plan benefits pursuant
to Article 6 or upon Plan termination shall be determined as of the Valuation
Date preceding the date of payment.

 

6. PAYMENT AND AMOUNT OF BENEFITS

 

6.1 Form of Distribution:

 

(a) Each Participant shall elect the form and timing of the distribution with
respect to each of his or her Participant Accounts in the manner authorized by
the Administrator. The Participant’s election shall indicate the form of
distribution of the amounts credited to each of the Participant’s:

 

(1) Restoration Deferral Account and Restoration Matching Account (a single
election with respect to these accounts);

 

(2) Director Deferral Account; and

 

(3) Retirement Supplement Account.

 

(b) If the Participant elects a monthly installment distribution, the amount of
each installment shall be determined by multiplying the Participant’s remaining
Account balance by a fraction, the numerator of which is one (1) and the
denominator of which is the number of months remaining in the installment
period.

 

6.2 Time of Distribution: Each Participant shall elect the timing of the
distribution with respect to his or her Participant Account in the manner
authorized by the Administrator. A Participant shall make a separate election as
to the timing of payment with respect to each Account grouping specified in
Section 6.1(a) above. The Participant’s election(s) shall indicate that payment
shall be made (in the case of a lump sum election) or shall commence (in the
case of an installment election):

 

(a) as soon as administratively practicable following the Participant’s
Termination; provided, however, if the Participant is a key employee (as defined
in Code Section 416(i) without regard to paragraph (5) thereof) and the stock of
the Company or the Corporation is publicly traded on an established securities
market, distributions shall not commence before the date which is 6 months
following the date of Termination (or, if earlier, the death of the
Participant); or

 

(b) in a specific month and year, but in no event (1) later than the first of
the month following the Participant’s 70th birthday, or (2) earlier than the
Participant’s Termination. If a Participant elects his or her distribution to be
made or commenced in accordance with this paragraph (b), and such date falls
before the Participant’s Termination, the distribution shall be delayed until as
soon as practicable following the Participant’s Termination.



--------------------------------------------------------------------------------

6.3 Change in Control Election: Notwithstanding the elections made in accordance
with Sections 6.1 and 6.2 above, a Participant may make a separate election that
in the event of the Participant’s Termination within 12 months following a
Change in Control, the Account balance shall be paid in a lump sum. If so
elected, such lump sum payment shall be made as soon as administratively
practicable following the Participant’s Termination; provided, however, if the
Participant is a key employee (as defined in Code Section 416(i) without regard
to paragraph (5) thereof) and the stock of the Company or the Corporation is
publicly traded on an established securities market, distributions shall not
commence before the date which is 6 months following the date of Termination
(or, if earlier, the death of the Participant).

 

6.4 Change in Form or Time of Distribution: A Participant may change his or her
form and timing election applicable to the distribution of an Account under
Sections 6.1, 6.2 and 6.3, provided that such request for change is made (i) at
least twelve (12) consecutive months prior to the date on which such
distribution would otherwise have been made or commenced and (ii) with respect
to elections under Section 6.1 and 6.2, the first payment with respect to such
new election is deferred for a period of not less than 5 years beyond the date
such distribution would otherwise have been made.

 

6.5 Distribution after Death: If a Participant dies prior to receiving the
entire amounts credited to his or her Participant Accounts, the remaining
amounts shall be paid to the Participant’s Beneficiary designated by the
Participant at the time and in the form as previously elected by the Participant
under Section 6.1, 6.2 and 6.3 (i.e, there are no special distribution elections
for distribution upon death). In the case of an election for amounts to be paid
as of Termination, the Participant’s death shall be considered a Termination.

 

6.6 De Minimis Distributions: Notwithstanding the provisions of Sections 6.1,
6.2, 6.3, 6.4 and 6.5, if, as of the Participant’s Termination or death and
prior to the commencement of installment payments, the value of amounts in all
of the Participant’s Accounts (determined as of the Valuation Date immediately
preceding such date) is less than $10,000, the entire balance in the
Participant’s Accounts shall be distributed as soon as practicable to the
Participant (or if the Participant is deceased, the Participant’s Beneficiary)
as a lump sum payment.

 

6.7 Distribution Due to Unforeseeable Emergency: Distributions hereunder may
commence if the Administrator determines, based upon uniform, established
standards, that the Participant has incurred an Unforeseeable Emergency. The
amount distributed under this Section 6.7 shall not exceed the amount necessary
to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship.) Distributions under this Section 6.7 shall be
distributed from either the Participant’s Restoration Deferral Account or
Director Deferral Account, as appropriate, under Section 5.1. Distributions
under this Section 6.7 from a Participant’s Restoration Deferral Account shall
first be debited from the Participant’s Restoration Salary Deferrals and then
from the Participant’s Restoration Bonus Deferrals, and any deemed earnings and
losses credited thereto. No distribution under this Section 6.7 shall be made
from the Participant’s Restoration Matching Account under Section 5.1. Amounts
distributed pursuant to this Section 6.7 shall be debited prorata from each
Investment Fund maintained for the respective Account at the time of
distribution.

 

6.8 Termination for Willful, Deliberate or Gross Misconduct: In the event that a
Participant (i) is discharged for willful, deliberate, or gross misconduct as
determined by the Board or a duly constituted committee thereof; or (ii) if
following the Participant’s Termination and, within a period of three years
thereafter, the Participant engages in any business or enters into any
employment which the Board or a duly constituted committee thereof determines to
be either directly or indirectly competitive with the business of



--------------------------------------------------------------------------------

the Company or substantially injurious to the Company’s financial interest (the
occurrence of an event described in (i) or (ii) shall be referred to as
“Injurious Conduct”), all amounts attributable to the Restoration Matching
Account and Retirement Supplement Account shall be forfeited. Further, the Board
or a duly constituted committee thereof, in its discretion, may require the
Participant who has engaged in Injurious Conduct to return any amounts
attributable to the Restoration Matching Account and Retirement Supplement
Account previously received by the Participant, provided the right to require
repayment under this Section 6.8 must be exercised within ninety (90) days after
the Board (or committee, as the case may be) first learns of the Injurious
Conduct, but in no event later than twenty-four (24) months after the
Participant’s Termination. A Participant may request the Board or a duly
constituted committee thereof, in writing, to determine whether any proposed
business or employment activity would constitute Injurious Conduct. Such a
request shall fully describe the proposed activity and the Board’s (or the
committee’s, as the case may be) determination shall be limited to the specific
activity so described.

 

7. FINANCING

 

No Participant shall have any right or interest in any such policy or the
proceeds thereof or in any other specific fund or asset the Corporation or the
Company as a result of the Plan. The rights of Participants to benefit payments
hereunder shall be no greater than those of a general creditor.

 

8. AMENDMENT OR TERMINATION

 

8.1 Plan Amendment: The Plan may be amended or otherwise modified by the
Administrator, in whole or in part, provided that no amendment or modification
shall divest any Participant of any amount previously credited to his or her
Participant Accounts under Article 3 and 4 or of the amount and method of
crediting earnings to such Participant Accounts under Article 5 of the Plan as
of the date of such amendment.

 

8.2 Termination of the Plan: The Administrator reserves the right to terminate
the Plan at any time in whole or in part. In the event of any such termination,
the Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Accounts in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan.

 

9. ADMINISTRATION

 

9.1 Administration: Responsibility for establishing the requirements for
participation and for administration of the Plan shall be vested in the
Administrator, which shall have the full and exclusive discretionary authority
to interpret the Plan, to determine all benefits and to resolve all questions
arising from the administration, interpretation, and application of their
provisions, either by general rules or by particular decisions, including
determinations as to whether a claimant is eligible for benefits, the amount,
form and timing of benefits, and any other matter (including any question of
fact) raised by a claimant or identified by the Administrator. The Administrator
may delegate administrative tasks as necessary to persons who are not
Administrator members. All decisions of the Administrator shall be conclusive
and binding upon all affected persons.

 

9.2 Plan Expenses: The expenses of administering the Plan shall be borne by the
Corporation and the Company. No employee shall receive any remuneration for
service in such capacity. However,



--------------------------------------------------------------------------------

expenses of the Administrator or its members paid or incurred in connection with
administering the Plan shall be reimbursed by the Corporation and the Company.

 

9.3 Liability: The Corporation and the Company shall indemnify and hold harmless
the members of the Administrator against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.

 

10. CLAIMS PROCEDURE

 

10.1 Claim: Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Administrator which shall respond in writing as
soon as practicable.

 

10.2 Denial of Claim: If the claim or request is denied, the written notice of
denial shall state:

 

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

 

(b) A description of any additional material or information required and an
explanation of why it is necessary.

 

(c) An explanation of the Plan’s claim review procedure.

 

10.3 Review of Claim: Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Administrator. The claim or request shall be reviewed by the
Administrator who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.

 

10.4 Final Decision: The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.

 

10.5 Attorney’s Fees and Expenses: In the event a Participant’s claim for
benefits under this Plan is denied and the Participant successfully appeals the
denial of such claim under the foregoing procedures, the Corporation or the
Company shall pay or reimburse the legal fees and expenses directly incurred by
the Participant in connection with his appeal subject to a maximum payment or
reimbursement of one-third of the balance of the Participant’s Accounts. Any
such legal fees and expenses shall be paid to, or on behalf of, the Participant
no later than thirty (30) days following the Participant’s written request for
the payment of such legal fees and expenses, provided the Participant supplies
the Administrator with evidence of the fees and expenses incurred by the
Participant that the Administrator, in its sole discretion, determines is
sufficient.

 

10.6 Interest on Delayed Payments: Further, in the event a Participant’s claim
for benefits under this Plan is denied and the Participant successfully appeals
the denial of such claim under the foregoing procedures, the Corporation or the
Company shall pay to the Participant interest on the portion of the
Participant’s benefits that were not otherwise paid when due because of the
initial denial of the claim. For purposes of the preceding sentence, interest
shall accrue at an annual rate equal to the prime rate as quoted in the Wall
Street Journal as of the date the benefits would otherwise have been paid if the
claim had not



--------------------------------------------------------------------------------

initially been denied, plus five percent (5%), and shall be adjusted as
necessary to reflect any partial payment or payments of the amounts owed to the
Participant.

 

11. MISCELLANEOUS

 

11.1 Non-Alienation of Benefits: No amount payable under the Plan shall be
subject to assignment, transfer, sale, pledge, encumbrance, alienation or charge
by a Participant or the Beneficiary of a Participant except as may be required
by law.

 

11.2 Limitation of Rights: Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an Account, nor the payment of any
benefits shall be construed as giving

 

(a) any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company or the Corporation unless such right shall
be specifically provided for in the Plan or conferred by affirmative action of
the Administrator in accordance with the terms and provisions of the Plan; or

 

(b) any Participant, or other person whomsoever, the right to be retained in the
service of the Company or the Corporation, and all Participants and other
employees shall remain subject to termination to the same extent as if the Plan
had never been adopted.

 

11.3 Participant’s Rights Unsecured: The right of any Participant or Beneficiary
to receive payment under the provisions of the Plan shall be as an unsecured
claim against the Company, as the case may be, and no provisions contained in
the Plan shall be construed to give any Participant or Beneficiary at any time a
security interest in the Participant’s Accounts or any asset of the Company or
the Corporation. The liabilities of the Company or the Corporation to any
Participant or Beneficiary pursuant to the Plan shall be those of a debtor
pursuant to such contractual obligations as are created by the Plan. Accounts,
if any, which may be set aside by the Company or the Corporation for accounting
purposes shall not in any way be held in trust for, or be subject to the claims
of, a Participant or Beneficiary.

 

11.4 Incapacity: In the event that the Administrator shall find that a
Participant or other person entitled to benefits hereunder is unable to care for
his or her affairs because of illness or accident, the Administrator may direct
that any benefit payment due him or her, unless claim shall have been made
therefor by a duly appointed legal representative, be paid to the Participant’s
spouse, child, parent or other blood relative, or to a person with whom he or
she resides, and any such payment so made shall be a complete discharge of the
liabilities of the Corporation, any employing Company and the Plan therefor.

 

11.5 Withholding: There shall be deducted from all payments under this Plan the
amount of any taxes required to be withheld by any Federal, state or local
government. The Participants and their Beneficiaries, distributees, and personal
representatives will bear any and all Federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.

 

11.6 Severability: Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

 

11.7 Controlling Law: The Plan shall be governed by the laws of the Commonwealth
of Pennsylvania except to the extent preempted by ERISA and any other law of the
United States.